                                                                                   United States Courts
                                                                                 Southern District of Texas
                                                                                        &/>ED
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS                              May 27, 2021
                                   HOUSTON DIVISION                            EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt

UNITED STATES OF AMERICA                        '
                                                '
          v.                                    '
                                                '      CRIMINAL NO. 4:20-CR-523-S
AARON JAQUEL SCOTT,                             '
    Defendant.                                  '

                                 SUPERSEDING INFORMATION

THE ACTING UNITED STATES ATTORNEY CHARGES:

                                            COUNT ONE

          From on or about May 28, 2020 to on or about June 1, 2020, in the Houston Division of the

Southern District of Texas, the defendant,

                                     AARON JAQUEL SCOTT,

using the Twitter username “Rockin Ro”, did threaten to assault a federal law enforcement officer,

that being Secret Service agents, and did so with the intent to impede, intimidate, interfere with or

retaliate against the officer, while the officer was engaged in the performance of his/her official

duties.

          In violation of Title 18, United States Code, Section 115(a)(1)(B) and (b)(1)(B)(i).



                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney



                                                By:
                                                       HEATHER WI  WINTER
                                                       Assistant U.S. Attorney
